internal_revenue_service number release date index number ---------------------------- -------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-132393-08 date date decedent ------------------------------------ trust ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------ ------------------------ ------------------- ---------------------------- ---------------------------- ------------------- ------------------ ---------------- --------- --------------------------------------------------- attorney date date date date date date date state state law citation ------------------------------------------------------------------------------------------------ dear ------------------ this is in response to a letter dated date and subsequent correspondence requesting a ruling concerning the application of sec_2056 of the internal_revenue_code on date decedent who was then married executed the trust a revocable_trust the trust provided decedent’s surviving_spouse with a qualifying_income_interest_for_life within the meaning of sec_2056 decedent was predeceased by his spouse and the trust was later amended to omit the marital provisions on date as decedent contemplated remarriage attorney prepared a draft amendment to the trust to again incorporate at article provisions to provide a surviving_spouse with a qualifying_income_interest_for_life attorney accompanied the draft with a letter explaining the marital provisions including the deferral of estate_tax that was inherent in these provisions article was later amended to include for the first time a limited_power_of_appointment in a surviving_spouse article contains specific guidance on the plr-132393-08 manner in which the power is to be exercised ie in a will timely admitted to probate although the language in article provides specific instructions relating solely to the exercise of a testamentary power the amendment provided that the power was exercisable during lifetime or by will on date decedent remarried and on date decedent executed the amended trust decedent died on date shortly thereafter attorney provided the trustees with a written explanation of the trust including the marital provisions and the possibility of a testamentary exercise of the special power the explanation made no reference to the lifetime exercise of the power indeed attorney had never discussed the possibility of a lifetime exercise with decedent and was unaware of the presence of the phrase during lifetime in the trust until it was brought to his attention more than nine months after decedent’s death by a representative of one of decedent’s beneficiaries on date the trustees of the trust filed a petition in the probate_court to reform the trust pursuant to the petition the court issued an order granting reformation striking the phrase during lifetime or from the trust on date you have requested a ruling that the property interest created under article of trust as reformed constitutes qualified_terminable_interest_property for purposes of sec_2056 sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides generally that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and on such termination or failure an interest passes to any person other than the surviving_spouse or the estate of the surviving_spouse see sec_2056 and b sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying plr-132393-08 income_interest for life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying interest for life if the surviving_spouse is entitled to all income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse however a power to appoint property to a person other than the surviving_spouse will not disqualify the interest if the power is exercisable only at or after the death of the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable sec_2044 provides that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 state law provides in part that the probate_court has jurisdiction over proceedings concerning the internal affairs of trusts including the power to ascertain beneficiaries to determine any question arising in the administration or distribution of any trust including questions of construction of trust instruments to instruct trustees and to determine the existence or nonexistence of any immunity power privilege duty or right when construing a_trust a court is guided by principles relating to the interpretation of trusts as well as those relating to the interpretation of wills a fundamental rule when construing trusts is that the intention of the settlor as expressed in a_trust instrument shall prevail unless inconsistent with some positive rule_of law additionally in construing a_trust document to determine the settlor's intent the instrument must be read as a whole not in fragments citation here all prior versions of trust as it existed during periods when decedent was married provided a marital bequest that complied with the provisions of sec_2056 attorney provided the probate_court with an affidavit in which he stated that he never discussed the possibility of a lifetime exercise of the special power with decedent and was unaware of the during lifetime phrase until nearly a year after decedent’s death attorney states that the inclusion of the language was a mistake on his part in drafting the instrument these assertions are supported by the fact that while the trust gives specific direction as to the timing and manner of a testamentary exercise of the power it is silent on the manner in which the power would be exercised during the lifetime of the surviving_spouse plr-132393-08 in view of the above we conclude that the reformation by the probate_court is consistent with the applicable state law that would be applied by the highest court of state accordingly the property interest created under article of the trust as reformed constitutes qualified_terminable_interest_property for purposes of sec_2056 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ____________________________ james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure cc
